In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00059-CR
______________________________


ARMANDA LESHAWN CARLISLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 33528-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Armanda Leshawn Carlisle, appellant, has filed with this Court a motion to dismiss
her appeal.  The motion is signed by her counsel, and attached to the motion is an affidavit
of counsel and a letter signed by Carlisle indicating her desire to withdraw her appeal.  See
Tex. R. App. P.  42.2(a).  As authorized by Rule 42.2, we grant the motion.  See Tex. R.
App. P. 42.2.
          Accordingly, we dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      September 18, 2006
Date Decided:         September 19, 2006 

Do Not Publish